Case 1:18-cr-00134-KAM Document 106 Filed 01/16/20 Page 1 of 1 PageID #: 764
                                       FILED                              Verdict Form
                                    IN CLERK'S OFFICE
                                U.S. DISTRICT COURT E.D.N.Y.       January 16^ 20.20

                                ★ JAN 1 6 2020 ★                   i      COURT'S              .A
                                                                   I EXHIBIT NO.
UNITED STATES DISTRICT COURT                                       „ IDENTIFICATION/EVIDENCE
EASTERN DISTRICT OF NEW                          OFPIOt             < DKT.# ig-c/j jif
                                               •X
                                                                   5 PATH:



UNITED STATES OF AMERICA,
                                                         Verdict Form
            -against-
                                                         18-CR-134 (KAM)
DONVILLE INNISS,

                   Defendant.


                                                ■X



                                    COUNT      ONE
                      (Money Laundering Conspiracy)

On the charge of conspiracy to commit money laundering in COUNT
ONE, how do you find the defendant?

            Guilty                                             Not Guilty

                                    COUNT TWO
                     (Money Laundering: August 2015)

On the charge of money laundering in COUNT TWO,                   how do you find
the defendant?


            Guilty                                             Not Guilty


                                  COUNT THREE
                     (Money Laundering: April 2016)

On the charge of money laundering in COUNT THREE, how do you
find the defendant?


            Guilty                                             Not Guilty


Dated:       // lb/9-o^d
         (Month) (Date) (Year)
         Brooklyn, New York


                                                               J^y Foreperson
